Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-25 have been canceled. Claims 1 and 2 remain pending. 
Election/Restrictions
Applicants elected Group I, claims 1-16, without traverse in the reply filed on 7-13-20. The restriction was withdrawn with a caveat: claim 17 (Group II) was so indefinite that it may have been patentably distinct from Group I. The issue is now moot, however, because claims 17-25 have been canceled. 

Applicant's arguments filed 3-14-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 2 remain under consideration. 
The anticipation rejections have been argued together. Please argue them separately because the issues are different for each. 
Claim interpretation
The calculation for “genomic estimated breeding value” was well-known in the art as described by Meuwissen (2001, Genetics, Vol. 157, pg 1819-1829) and Hayes (J. Dairy Sci., 2009, Vol. 92, pg 433-443). Claim 1 is no longer limited to “estimated breeding value” or using genomic DNA to determine the breeding value. 
The phrase “estimating a distribution or a standard deviation” encompasses calculating an “estimated distribution” or “estimated standard deviation” as well as calculating an actual distribution or SD because calculating the actual distribution or SD is within the metes and bounds of an estimate. 

Claim Rejections - 35 USC § 102
A) Claims 1 and 2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Khatib (7807361). 
Khatib isolated Holstein semen and calculated the standard deviation of predicted transmitting ability (PTAs) for milk yield, milk protein and fat yields, milk protein and fat percentages, and SCS (“Phenotypic data” col. 11, lines 31-57; “Data semen samples”, col. 22, line 61). Khatib detected a polymorphism in the UTMP gene for improved milk production (col. 2, lines 1-10; col. 5, lines 57-66; col. 9, Example 1; col. 11, Phenotypic data; col. 11, “polymorphism detection and genotyping semen”; col. 12, “Allele expression quantification”; col. 12, “Statistical analysis”; col. 17, lines 13-28). Table 4 of Khatib calculated the estimated standard errors for health traits (col. 14, lines 22-50). Col. 23, Table 7, shows standard deviation of PTAs for health traits of individual sons and cows. This is equivalent to estimating the SD of PTAs of gametes of an individual as required in claim 1. 
Pg 3, lines 10-15, indicates the calculation may be based on results from eggs or sperm which is also equivalent to estimating a SD of PTAs “of gametes” as required in claim 1.
The PTA calculations were performed using “estimates of linkage disequilibrium for” health traits and milk production as required in line 5 of claim 1 because Khatib taught “linkage mapping” for health and milk traits (col. 19, lines 45-48; col. 21, line 11; col. 32, line 42). This is equivalent to “using estimates of linkage disequilibrium for” genetic markers as required in claim 1. 
Individuals are selected for breeding based on the estimated SD (col. 3, lines 37-45; col. 8, lines 33-52). This is equivalent to selecting an individual based on an estimated SD of PTAs of gametes, breeding it, and obtaining offspring as required in claim 1. 
Claim 2 has been required because Khatib “selected animals” based on their PTAs. 
Response to arguments
Applicants argue “In the conventional selection techniques disclosed in Khatib, Blott and Medrano, an animal is selected as a parent based solely on the breeding value or PTA of the animal itself, and only animals having the highest breeding values or PTAs in a population are selected as parents”. Applicants’ argument is not persuasive. Table 4 of Khatib calculated the estimated standard errors of genomic PTAs for health traits based on the cattle gametes (col. 14, lines 22-50). Col. 23, Table 7, shows standard deviation of PTAs for health traits of individual sons and cows. This is equivalent to estimating the SD of PTAs of gametes of an individual as required in claim 1. Khatib also isolated Holstein semen and calculated the SD of PTAs for milk yield, milk protein and fat yields, milk protein and fat percentages, and SCS (“Phenotypic data” col. 11, lines 31-57; “Data semen samples”, col. 22, line 61) and detected a polymorphism in the UTMP gene for improved milk production (col. 2, lines 1-10; col. 5, lines 57-66; col. 9, Example 1; col. 11, Phenotypic data; col. 11, “polymorphism detection and genotyping semen”; col. 12, “Allele expression quantification”; col. 12, “Statistical analysis”; col. 17, lines 13-28). 
Applicants state “using the claimed invention, an animal with a relatively low breeding value or PTA in a population-an animal that would otherwise be rejected as a parent using the prior art methods of Khatib, Blott and Medrano-can be selected as a parent based on its propensity to generate genetic outliers, or conversely to generate homogenous offspring if so desired, as assessed by the distribution of breeding values or PTAs of its gametes”. This argument cannot be discerned. There is no guidance in the specification about when to select animals with low breeding values or PTA. It is unclear how selecting animals with low breeding values or PTAs relates to the claims. There is no requirement in the claims or in the disclosure for selecting animals based on their propensity to generate genetic outliers or “homogeneous offspring”. 
Applicants state “While it is true that by pooling a large enough sample of an individual's gametes the genotype of the individual can be determined (as reflected in Khatib's "Data Semen Samples" at col. 22, line 61), the individual's gametes (e.g., sperm cells) will each have a different genotype from one another. This difference between the genotypes of the gametes from an individual is due to Mendelian sampling and chromosomal "crossing over" during meiosis. (This difference in genotypes between gametes from the same individual explains why full siblings are not always identical twins.) Additionally, because each gamete from an individual will have its own unique genotype, each gamete will have its own breeding value. The instant invention, as reflected in amended claims 1 and 2, provides a novel method of estimating the distribution, or standard deviation, in the breeding values of the gametes of an individual (emphasis added).” This statement does not make sense. The discussion appears to infer that applicants invention encompasses calculating the SD of PTAs for a trait/traits of interest for an individual gamete, i.e. single sperm or egg cells. However, extracting genomic DNA from an individual gamete to make such a determination destroys the gamete, so it can no longer be used for fertilization. Furthermore, this concept of calculation PTAs for a single gamete cannot be found in the specification, e.g. Example 1, pg 31, describes the PTAs of individual cattle, not individual gametes of the cattle. 
Applicants argue the invention requires estimating the distribution/SD for breeding values of gametes without actually genotyping each gamete (pg 4-5 of response). Applicants’ argument is not persuasive. There is no requirement for using non-gamete tissue to calculate the distribution/SD of gametes in claim 1. There is no disclosure of using non-gamete tissue to calculate the distribution/SD of gametes in the specification. Pg 17-23 discusses fetal tissue sampling, and pg 24 discusses collecting fetuses, but the specification does not contemplate using fetal tissue samples to calculate the distribution/SD of individual gametes. 
Applicants argue the invention requires calculating the estimated distribution/SD for breeding values of gametes, not calculating the actual distribution/SD (pg 4-5 of response). Applicants’ argument is not persuasive. The distribution/SD for breeding values can be “estimated” by calculating the actual distribution/SD. Moreover, Table 4 of Khatib calculated the estimated standard errors for health traits (col. 14, lines 22-50) which is equivalent to calculating an estimated distribution or standard deviation as required in claim 1.  
Applicants argue individual gametes do not necessarily have the same genotype as the individual because of crossing over during meiosis and that only a large sample of cells can be used to determine the genotype of the individual. Therefore, applicants appear to conclude that a pool of gametes does not necessarily reflect the genotype of the individual. Applicants’ argument is not persuasive. The claim does not require using a “large sample” of gametes to determine the genotype of an individual, and the specification does not contemplate the number of gametes required to determine the genotype of an individual.  

B) Claims 1-2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Blott (7407750). 
Blott described “Refining the map position” in col. 19, lines 13-66, which required “use of a haplotype based test for association” (line 14) and “combined linkage and LD [linkage disequilibrium] analysis” (line 44). 
Fig. 4 shows the frequency distribution of GHR SNP haplotypes which is equivalent to “estimating a distribution” of breeding values or PTA as required in claim 1. “distribution” calculations are throughout Blott (DETX59, 73, 96, 100,…).
Hypothesis: the marker haplotypes flanking the Q allele in the segregating sires might well be in linkage disequilibrium with the same “Q” alleles in the general population as well” (lines 21-24). Test: measure “the effect on protein percentage of the sire haplotypes in the general population using the haplotype based test for associate described in Materials & Methods above” (lines 24-27). The “Test for association” in col. 9, lines 25-35, requires performing “predicted transmission ability” (lines 29-30). This is equivalent to the estimating PTA of gametes as required in step i) of claim 1. 
Lines 44-66 go on to describe how to confirm the results using linkage disequilibrium. This is equivalent to using “population-wide estimates of linkage disequilibrium” as required in step i) of claim 1.  
Bulls were selected and used as “sires” to obtain offspring as discussed in the “Refining the map position” which is equivalent to selecting an individual for breeding based on breeding values or PTAs of the gametes as required in step ii) and breeding and producing offspring as required in steps c) and d). Since the gametes of the cattle have the same genome as the cattle, Blott estimated the SD of estimated PTAs “of gametes” as required in claim 1. 
The concept of estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1 has been included because it does not require an active step of calculating “Mendelian sampling variance” shown by applicants on pg 8, and because the metes and bounds of “marker effects” are unclear (see 112/2nd), and because Blott uses various markers for cattle health and milk production each of which have a “Mendelian sampling variance” when found in homozygous or heterozygous cattle. 
Claim 2 has been required because Blott “selected individuals” based on their PTAs. 
Response to arguments
Applicants’ arguments above appear to relate to this rejection as well, but they are not persuasive for reasons set forth above. Please argue each rejection separately. Arguments may be repeated or referenced, but each rejection must be argued separately. 
Applicants argue “First, even assuming for the sake of argument that Blott discloses estimating PTAs of gametes (or the animal), amended claim 1 comprises a method of estimating the distribution, or standard deviation, of breeding values or PTAs, not for estimating the PTAs of gametes themselves”. This argument cannot be discerned. Claim 1 requires estimating the distribution/SD of breeding values “of gametes from an individual” which is the same as “estimating the PTAs of gametes themselves”. 
Applicants argue “Blott is not using LD to estimate the distribution of breeding values in gametes from an individual as in amended claims 1 and 2.” Applicants’ argument is not persuasive. Fig. 4 shows the frequency distribution of GHR SNP haplotypes which is equivalent to “estimating a distribution” of breeding values or PTA as required in claim 1. Numerous “distribution” calculations are throughout Blott (DETX59, 73, 96, 100,…).

C) Claims 1-2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Medrano (8551703). 
Medrano described evaluating the PTA for various genes (col. 2, lines 40-66; col. 15, line 23, through col. 18, line 30; col. 19, lines 10-35) in combination with disequilibrium calculations (col. 25, lines 34-45). Since the gametes of the cattle have the same genome as the cattle, Blott estimated the SD of estimated PTAs “of gametes” as required in claim 1. This is equivalent to the estimating PTA and LD of gametes as required in step i) of claim 1. 
The concept of estimating SD of estimated PTAs using “marker effects having Mendelian sampling variance arising from heterozygous loci” in line 6 of claim 1 has been included because it does not require an active step of calculating “Mendelian sampling variance” shown by applicants on pg 8, and because the metes and bounds of “marker effects” are unclear (see 112/2nd), and because Medrano used various markers for cattle health and milk production each of which have a “Mendelian sampling variance” when found in homozygous or heterozygous cattle. 
Claim 2 has been required because Medrano “selected individuals” based on their PTAs. 
Response to arguments
Applicants’ arguments above appear to relate to this rejection as well, but they are not persuasive for reasons set forth above. Please argue each rejection separately. Arguments may be repeated or referenced, but each rejection must be argued separately. 

Claim Rejections - 35 USC § 112
Claims 1-2 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Assumptions
It is assumed that “estimated distribution” and “standard deviation” calculations have art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrases. 
It is assumed “breeding values” encompasses the well-known calculation for “genomic estimated breeding values” described by Meuwissen (2001, Genetics, Vol. 157, pg 1819-1829) and Hayes (J. Dairy Sci., 2009, Vol. 92, pg 433-443).
It is assumed a “predicted transmitting abilities” (PTA) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 
It is assumed a “linkage disequilibrium” (LD) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 
It is assumed “selection” of an individual may be based on a desired marker, trait, or rank of GEBV in a “selection index” (pg 6, Fig. 4A-J; “Cheese Merit Index”, “daughter pregnancy rate”, “Fat trait”, “Future Inbreeding”, “Milk trait”, )
Withdrawn rejections
The rejection regarding the metes and bounds of “estimated breeding values” in claim 1 has been withdrawn because the phrase has been amended to “
The rejection regarding using “marker effects having Mendelian sampling variance” in claim 1 has been withdrawn because the phrase has been deleted. 
Pending rejections 
A) Claim 1 remains indefinite because the “selecting” step is unclear because it is unclear if the phrase encompasses selecting individual based on estimated SDs having any change as compared to an average SD (i.e. above or below the average) or that rank high or low in a selection index or if the phrase is limited to selecting estimated SDs above the average SD or that rank high in a selection index. If the phrase is limited to selecting estimated SDs above the average SD or high in a selection index, it is unclear how much above the average or how high in the index is required for selection. For example, using the “cheese merit” index of markers (pg 32), it is unclear what estimated distribution or SD of EBVs or PTAs is required to select the desired animal. It is unclear whether applicants are selecting an EBV described on pg 9 or a “vector of probabilities to exceed a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2. If applicants are selecting a “vector of probabilities” that exceed “a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2, then that breeding value threshold cannot be determined. Accordingly, those of skill would not be able to determine when they were infringing on the claim.
Response to arguments
Applicant argues each germ cell has its own genotype because of “Mendelian sampling”. Applicants’ argument is not persuasive. The rejection is based on what/when to select an animal for breeding using the estimated distribution or SD of GEBVs or PTAs alone or in comparison to a “selection index”. 
New rejections
B) It is unclear if the phrase “estimating a distribution or standard deviation” in claim 1 is limited to calculating an “estimated standard deviation” or if it encompasses calculating an actual “standard deviation”. Example 1, pg 31, last 7 lines, is limited to the “distributions of [actual] genomic standard deviations” (of EBVs) as compared to various “selection indexes”, e.g. Cheese Merit, DPR, Fat, etc. It is unclear how to “estimate” a standard deviation as opposed to an actual standard deviation. Likewise it is unclear how to estimate a “distribution” as opposed to an actual distribution. Finally, the phrase “distribution or a standard deviation” does not make sense because Example 1 discusses distributions of standard deviations. The term “or” appears to be a typo. 
C) It is unclear how the “distribution or [of?] standard deviations” is “estimated” using “estimates of linkage disequilibrium for one or more genetic markers or genes”. It is unclear if this is limited to a “density” of (actual) standard deviations of a population within a “selection index” such as Cheese Merit, DPR, Fat, et al. as shown in Fig. 3, to the number of animals having a particular genomic EBV within a “selection index” such as Cheese Merit, DPR, Fat, et al. as shown in Fig. 4A-4J, or some other calculation, or if the claim encompasses broader calculations. 
D) Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: isolating gametes from a plurality of individuals within a population, extracting genomic DNA from the gametes from each cattle, screening for genetic markers within a “selection index”, calculating the genomic EBV for each individual within the population based on the “selection index”, calculating the standard deviation of the GEBV for each individual within the population within the “selection index”, calculating the distributions of the standard deviation of GEBV for each individual within the population within the “selection index” (Fig. 3), and selecting individuals based on their standard deviation of GEBV within the “selection index”. 

Written Description
Claims 1-2 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide adequate written description for any method as broadly encompassed by claims 1 other than isolating gametes from individuals within a population of cattle, extracting genomic DNA from the gametes from the individuals, genotyping the genomic DNA for genetic markers within a well-known “selection index”, calculating a genomic estimated breeding value (GEBV) or “predicted transmitting abilities” (PTA) for each individual based on the genotype/genetic markers, calculating the standard deviation of the GEBV or PTA for each individual, calculating the distribution of the standard deviations for individuals within the population within the “selection index”, and selecting individuals that rank high in the “selection index” based on their standard deviation.
This rejection assumes that calculating EBVs and PTAs based on desired markers in the genome of animals was well-known in the art. 
It also assumes that a variety of “selection indexes” were known in non-human mammals and that selecting an individual for breeding who ranks high in the “selection index” based on their EBV or PTA was also well-known.
The claim encompasses breeding any individual including plants, bacteria, fungi, invertebrates, fish, amphibians, reptiles, birds, mammals. The claim also encompasses selecting individuals based on their EBVs or PTAs alone. 
However, the art at the time of filing is limited to isolating tissue from a non-human mammal, extracting genomic DNA from the tissue, genotyping the genomic DNA, calculating an EBV or PTA for the mammal based on the genotype, calculating a selection index based on the EBV or PTA, and selecting a mammal that ranks high in the index for breeding. 
Example 2 (pg 40) describes “optimization using estimates of gamete variances in a mating program” in cattle but does not appear to relate to “estimating distribution or standard deviation of” breeding values or PTAs as required in claim 1 or to the “estimated breeding value” of gametes of an individual as described on pg 9. 
The specification is limited to genotyping genes in cattle, calculating a selection index in cattle, and selecting cattle that rank high in the index for breeding. The specification does not correlate cattle to any plants, bacteria, fungi, invertebrates, fish, amphibians, reptiles, birds, or humans. The specification does not teach any markers to genotype in plants, bacteria, fungi, invertebrates, fish, amphibians, reptiles, birds, or humans. The specification does not teach any selection index for plants, bacteria, fungi, invertebrates, fish, amphibians, reptiles, birds, or humans. The specification does not teach how to select individuals based on EBVs or PTAs alone without calculating a selection index as broadly encompassed by claim 1. The specification does not teach how to select individuals as broadly encompassed by claim 1 other than selecting individuals for breeding that rank high in the “selection index”. 
Accordingly, the specification lacks written description for claim 1 as broadly written other than isolating gametes from individuals in a population of cattle, extracting genomic DNA, genotyping the genomic DNA, calculating the GEBV or PTA for the individuals based on a “selection index”, calculating the standard deviations of GEBV or PTA for each individual within the “selection index”, and selecting an individual for breeding whose standard deviation ranks high in the “selection index”. 
Response to arguments
Applicants argue pg 9-12 teach the formulas required to perform the method of claim 1. Applicants’ argument is not persuasive. The specification does not teach any markers to genotype in plants, bacteria, fungi, invertebrates, fish, amphibians, reptiles, birds, or humans. The specification does not teach any selection index for plants, bacteria, fungi, invertebrates, fish, amphibians, reptiles, birds, or humans. The specification does not teach how to select individuals based on EBVs or PTAs alone without calculating a selection index as broadly encompassed by claim 1. The specification does not teach how to select individuals as broadly encompassed by claim 1 other than selecting individuals for breeding that rank high in the “selection index”. 
Applicants argue the invention does not use estimates of LD for calculating EBVs or PTAs themselves; estimates of LD are used for calculating the estimated distribution/estimated SD of EBVs or PTAs. Applicants’ argument is not persuasive. The distinction between the calculation for “estimated” LD and the calculation for LD is not disclosed. The distinction between the calculation for “estimated” distribution or “estimated” SD  and the calculation for actual distribution or SD is not disclosed. If one calculation is required to perform another, perhaps those steps should be more-clearly set forth. 
Applicants’ discussion of the selection step on pg 9 is noted; however, the Examples are limited to isolating tissue from cattle, extracting genomic DNA from the tissue, genotyping the genomic DNA, calculating an EBV or calculating a PTA for the individual based on the genotype, and selecting an individual for breeding that ranks high in a well-known “selection index” based on their EBV or PTA. 
Applicants’ discussion of Example 2 (pg 40) is not persuasive. The Example describes “optimization using estimates of gamete variances in a mating program” in cattle but does not appear to relate to “estimating distribution or standard deviation of” breeding values or PTAs as required in claim 1 or to the “estimated breeding value” of gametes of an individual as described on pg 9. 

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wiggans (J. Dairy Sci, 2011, Vol. 94, pg 6188-6193) estimated the standard deviation of PTA in cattle using a population of cattle (paragraph bridging col. 1-2 on pg 6189) but does not mention linkage disequilibrium. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632